DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in combination, does not disclose a cavopulmonary assist device for total cavopulmonary connection with superior vena cava-pulmonary artery anastomosis and inferior vena cava-pulmonary artery bridging via a conduit, said device comprising a pump unit, a turbine unit and a shaft, said turbine unit having an inlet for flow movement through a turbine impeller and transferred to a turbine outlet in flow communication with the impeller, said pump unit free of an external power source and operable by said turbine unit by rotary movement of the turbine impeller and transmitted to pump unit through rotation of said shaft, said pump unit comprising a pump inlet in flow connection with said conduit and a pump impeller through which flow movement is transferred to a pump outlet in flow communication with said pump impeller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Allowable Subject Matter

Claims 1-15 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774